DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (U.S. Pub. No. 2015/0324433 A1) in view of Oakeson et al. (U.S. Pub. No. 2016/0299973 A1), further in view of Emigh et al. (U.S. Patent No. 7,831,581 B1).
Regarding Claim 11, Duffy teaches an information providing method comprising: 
receiving a display request for displaying a retrieval result page (receiving a search query and determining, based on the search query, internal search results and external search results, paragraph [0036]; client device may receive the internal search results and external search results, and may provide and/or present the internal search results and the external search results for display, paragraph [0040], line 5-8, noted, as the search request being inputted by the users and the internal/external results are presented/displayed based on the search result, which is interpreted as receiving a display request for displaying a retrieval result page); 
determining that the display request for displaying the retrieval result page has been made in a specific website including the retrieval result page when a domain of a website which is transition source to the specific website at a time of the display request is the same as a domain of the specific website (a document may refer to, for example, a web page, a file, text content, audio content, video content, or the like, an internal document may refer to a document that has been marked as internal, that has been indexed in an internal index, and/or that is stored by the internal device, an internal document, a private document, a training manual, a web page internal to a private network (e.g, a intranet), etc., paragraph [0038], line 1-7; assume that the use inputs a search query via an input mechanism of a private web portal accessible client device, for example, assume that the user inputs the search query ‘office’, based on the user input, assume the internal search engine searches for internal documents relating to the search query ‘office’, and returns internal search results, paragraph [0050], line 2-7; determine whether a particular 
Duffy does not explicitly disclose: determining that the display request for displaying the retrieval result page has not been made in the specific website including the retrieval result page when the domain of the website which is the transition source at the time of the display request is not the same as the domain of the specific website.
Oakeson teaches: determining that the display request for displaying the retrieval result page has not been made in the specific website including the retrieval result page when the domain of the website which is the transition source at the time of the display request is not the same as the domain of the specific website (paragraph [0250], [0253]-[0255], Fig. 27-30, searching and acquiring search results from various different domains web pages externally from domain where the search was initiated).

Motivation to do so would be to include determining that the display request for displaying the retrieval result page has not been made in the specific website including the retrieval result page when the domain of the website which is the transition source at the time of the display request is not the same as the domain of the specific website to increase search results specify from additional and more specific search criteria followed by more sorted and interactive search result formatting (Oakeson, paragraph [0008]).
	Duffy as modified by Oakeson further teach:
changing displayed contents in a first manner when the display request for displaying the retrieval result page has been made in the specific website (Duffy teaches may present a marking that differentiate internal and external search results, my present internal and external search results in different interfaces, windows, tabs, etc.; may present internal and external results in different sections of the same user interface and/or window, may present internal and external search results using different color text, different highlighting, etc., or the like, paragraph [0041], line 1-7, noted, as the internal search results (result page has been made in the specific website) being displayed in different manner as the external result, which interpreted as changing displayed contents in a first manner when the display request for displaying the retrieval result page has been made in the specific website); and changing the displayed contents in a second manner different from the first manner when the display request for displaying the retrieval result 
Duffy as modified by Oakeson do not explicitly disclose: wherein the changing the displayed contents in the second manner includes displaying a retrieval-related page, having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon, instead of the retrieval result page.
Emigh teaches: wherein the changing the displayed contents in the second manner includes displaying a retrieval-related page, having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon, instead of the retrieval result page (col. 15, line 1-7 and line 29-67, col. 16, line 1-8, restricting the search results based on global search restriction in scope to a domain, subdomain or directory to be searched that can match against the URLs of pages to be searched and only present results 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include wherein the changing the displayed contents in the second manner includes displaying a retrieval-related page, having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon, instead of the retrieval result page into combining internal and external search results of Duffy.
Motivation to do so would be to include wherein the changing the displayed contents in the second manner includes displaying a retrieval-related page, having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items 
Regarding claim 12, Duffy as modified by Oakeson teach all claimed limitations as set forth in rejection of claim 11, further teach wherein the determining that the display request for displaying the retrieval result page has not been made in the specific website includes determining that the display request has been made in an external website different from the specific website (Oakeson teaches searching and acquiring search results from various different domains web pages externally from domain where the search was initiated, paragraph [0250], [0253]-[0255], Fig. 29-30).
Regarding claim 13, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 11, further teach playing a first operation portion and a second operation portion on the retrieval-related page (Oakeson teaches one grouped page string is a type of main page string that includes all .com and all other domain extension not otherwise included in the second page string, Fig. 27, paragraph [0250]; in conjunction with the internal search results of Duffy as explained above, it teaches first operation portion as claimed; further, Oakeson teaches the second grouped page strings shows it is composed of four domain extension of .gov, .org, .edu and .net, paragraph [0250]; in conjunction with external search results of Duffy as explained above, it teaches second operation portion as claimed), the first operation portion being a portion for receiving the display request for displaying the retrieval result page (Oakeson teaches data is displayed upon based on request criteria (Oakeson, Fig. 28, paragraph [0250]-[0253], paragraph [0256]), where the criteria of displayed data herein associated with the second operation as explained above) and the second operation portion being a portion for receiving a request for displaying a related information page on which the pieces of 
Regarding claim 14, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 11, further teach wherein the determining that the display request for displaying the retrieval result page has been made in the specific website including the retrieval result page and the determining that the display request for displaying the retrieval result page has not been made in the specific website are made on the basis of reference information (assume that the use inputs a search query via an input mechanism of a private web portal accessible client device, for example, assume that the user inputs the search query ‘office’, based on the user input, assume the internal search engine searches for internal documents relating to the search query ‘office’, and returns internal search results, paragraph [0050], line 2-7; determine whether a particular search result is an internal search result or external search result, for example, search management may identify search results received from the internal search engine as internal search result, paragraph [0039], line 1-5; internal search engine may use the search query to perform a first search of internal storage devices for internal documents related to the search engine, 6-8).
Regarding claim 15, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 13, further teach acquiring one or a plurality of 
Regarding claim 16, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 13, further teach wherein a retrieval item corresponding to at least an area and a genre is included in the retrieval conditions (Oakeson teaches a keyword to search and retrieval an item such as garden rake is enter, wherein the keyword garden rake is interpreted to corresponding an area of search subjects associated with garden rake. Further, the garden rake area of search can be refine to include either a spring type/genre of rake or a bow rake type/genre, fig. 5, paragraph [0139]), wherein information on a store corresponding to the area and the genre is displayed on the retrieval result page (Oakeson, fig. 5, 6, paragraph, [0139], the fields used to select the type/genre of garden rake is interpreted to be retrieved from a store/data base and displayed, see fig. 6), and wherein related information related to at least one of the area and the genre is displayed on the related information page (Oakeson, fig. 5, paragraph [0140]-[0142], all the related information to the criteria define in the search is displayed).
As per claims 19 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 11 and are similarly rejected.
Regarding Claim 21, Duffy teaches an information providing method comprising: 
receiving a display request for displaying a retrieval result page (receiving a search query and determining, based on the search query, internal search results and external search results, paragraph [0036]; client device may receive the internal search results and external search results, and may provide and/or present the internal search results and the external search results for display, paragraph [0040], line 5-8, noted, as the search request being inputted by the users and the internal/external results are presented/displayed based on the search result, which is interpreted as receiving a display request for displaying a retrieval result page); 
displaying the retrieval result page in response to the display request for displaying the retrieval result page when the display request is made on the specific website including the retrieval result page (a document may refer to, for example, a web page, a file, text content, audio content, video content, or the like, an internal document may refer to a document that has been marked as internal, that has been indexed in an internal index, and/or that is stored by the internal device, an internal document, a private document, a training manual, a web page internal to a private network (e.g, a intranet), etc., paragraph [0038], line 1-7; assume that the use inputs a search query via an input mechanism of a private web portal accessible client device, for example, assume that the user inputs the search query ‘office’, based on the user input, assume the internal search engine searches for internal documents relating to the search query ‘office’, and returns internal search results, paragraph [0050], line 2-7; determine whether a particular search result is an internal search result or external search result, for example, search management may identify search results received from the internal search engine as internal 
Duffy does not explicitly disclose: determining whether the display request is made on a specific website including the retrieval result page or is made in an external website different from the specific website.
Oakeson teaches: determining whether the display request is made on a specific website including the retrieval result page or is made in an external website different from the specific website (paragraph [0250], [0253]-[0255], Fig. 27-30, searching and acquiring search results 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include d determining whether the display request is made on a specific website including the retrieval result page or is made in an external website different from the specific website into combining internal and external search results of Duffy.
Motivation to do so would be to include determining whether the display request is made on a specific website including the retrieval result page or is made in an external website different from the specific website to increase search results specify from additional and more specific search criteria followed by more sorted and interactive search result formatting (Oakeson, paragraph [0008]).
Duffy as modified by Oakeson do not explicitly disclose:
displaying a retrieval-related page instead of the retrieval result page in response to the display request for displaying the retrieval result page when the display request has been made in the an external website different from the specific website, the retrieval-related page having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon.
Emigh teaches: displaying a retrieval-related page instead of the retrieval result page in response to the display request for displaying the retrieval result page when the display request has been made in the an external website different from the specific website, the retrieval-related page having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon (col. 15, line 1-7 and line 29-67, col. 16, line 1-8, restricting the search results based on global search restriction in scope to a domain, subdomain 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include displaying a retrieval-related page instead of the retrieval result page in response to the display request for displaying the retrieval result page when the display request has been made in the an external website different from the specific website, the retrieval-related page having at least information on pieces of related information extracted in relation to the one or 
Motivation to do so would be to include displaying a retrieval-related page instead of the retrieval result page in response to the display request for displaying the retrieval result page when the display request has been made in the an external website different from the specific website, the retrieval-related page having at least information on pieces of related information extracted in relation to the one or plurality of retrieval items displayed thereon to address issue with unwanted search results that cumbersome to review (Emigh, col. 1, line 29-30).
As per claims 22 and 23, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 21 and are similarly rejected.
Regarding claim 24, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the retrieval-related page is a page within the specific website (Emigh teaches restricting the search results based on global search restriction in scope to a domain, subdomain or directory to be searched that can match against the URLs of pages to be searched and only present results the matched URL of the global search restriction, col. 15, line 1-7 and line 29-67, col. 16, line 1-8).
Regarding claim 25, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the external website is a retrieval engine (Emigh teaches restricting the search results based on global search restriction in scope to a domain, subdomain or directory to be searched that can match against the URLs of pages to be searched and only present results the matched URL of the global search restriction; the search engine use to search and retrieval data is the public search engine such as Google, Yahoo, etc., col. 15, line 1-7 and line 29-67, col. 16, line 1-8).
Regarding claim 26, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the retrieval-related page is a page within the specific website, and wherein the external website is a retrieval engine (restricting the search results based on global search restriction in scope to a domain, subdomain or directory to be searched that can match against the URLs of pages to be searched and only present results the matched URL of the global search restriction; the search engine use to search and retrieval data is the public search engine such as Google, Yahoo, etc., col. 15, line 1-7 and line 29-67, col. 16, line 1-8).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (U.S. Pub. No. 2015/0324433 A1) in view of Oakeson et al. (U.S. Pub. No. 2016/0299973 A1) and Emigh et al. (U.S. Patent No. 7,831,581 B1), further in view of Kohavi et al. (U.S. Pub. No. 2013/0282683 A1).
Regarding claim 17, Duffy as modified by Oakeson and Emigh teach all claimed limitations as set forth in rejection of claim 13, but do not explicitly disclose displaying the retrieval-related page when a browser back operation has been performed in the retrieval result page after the retrieval result page is displayed through the retrieval-related page.
Kohavi teaches displaying the retrieval-related page when a browser back operation has been performed in the retrieval result page after the retrieval result page is displayed through the retrieval-related page (the use of back button would result the search results based on context information; displaying the result pages based on context information such as category, entity, or other subject matter, a potential search results may be excluded entirely based on the context information, noted, the use of back button to filter out certain search results based on context information; in conjunction with global search restriction taught by Emigh as explained above, it 
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include displaying the retrieval-related page when a browser back operation has been performed in the retrieval result page after the retrieval result page is displayed through the retrieval-related page into combining internal and external search results of Duffy.
Motivation to do so would be to include displaying the retrieval-related page when a browser back operation has been performed in the retrieval result page after the retrieval result page is displayed through the retrieval-related page to expand or reduce group of results, different results, different and/or additional types of results (Kohavi, paragraph [0002], line 10-11).
Regarding claim 18, Duffy as modified by Oakeson and Kohavi teach all claimed limitations as set forth in rejection of claim 17, further teach displaying the retrieval-related page when the browser back operation has been performed in the retrieval result page after the retrieval result page is displayed without going through the retrieval-related page (the use of back button would result the search results based on context information; displaying the result pages based on context information such as category, entity, or other subject matter, a potential search results may be excluded entirely based on the context information, noted, the use of back button to filter out certain search results based on context information; in conjunction with global search restriction taught by Emigh as explained above, it indicates that the back button would filtering out the search results according to the global search restriction without going through the filtered 
Response to Arguments
Applicant’s arguments with respect to claims 1, 19, 20-23 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Emigh).
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/KEN HOANG/Examiner, Art Unit 2168